NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       MAY 31 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 JIANHUA YAO,                                      No.    13-74363

              Petitioner,                          Agency No. A200-575-472

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted May 24, 2016**

Before:        REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Jianhua Yao, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the omissions from Yao’s asylum application that he was handcuffed and

beaten unconscious, and that his wife was taken away for a sterilization surgery.

See Kin v. Holder, 595 F.3d 1050, 1056-57 (9th Cir. 2010) (adverse credibility

determination was supported by omission in asylum application of facts that were

crucial to establishing petitioners were persecuted); see also Shrestha at

1048 (adverse credibility determination reasonable under “the totality of

circumstances”). Yao’s explanation for the omissions does not compel a contrary

conclusion. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011). Thus, in

the absence of credible testimony, Yao’s asylum and withholding of removal

claims fail. See Huang v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      PETITION FOR REVIEW DENIED.




                                          2                                  13-74363